Order filed June 16, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00838-CR
                                   ____________

                        GEORGIA LOVETT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Cause No. 2008856

                                     ORDER

      Appellant is not represented by counsel. The trial court has previously
determined that appellant is not indigent for purposes of appointment of counsel on
appeal. Appellant expressed the desire to continue here appeal and represent herself.
No brief has been filed. Rule 38.8 provides that we will not dismiss or consider the
appeal without briefs unless it is shown the appellant no longer desires to prosecute
her appeal or that she is not indigent and has failed to make necessary arrangements
for filing a brief. Tex. R. App. P. 38.8. The rule further provides that under
appropriate circumstances, “the appellate court may consider the appeal without
briefs, as justice may require.” Tex. R. App. P. 38.8 (b)(4).

      A hearing has already been held as required under Rule 38.8. Because the trial
court has already held one hearing to make the findings required under Rule 38.8,
and we can find nothing in the rules or case law which requires this court to once
again send this matter back to the trial court, we decline to do so.

      Therefore, we ORDER appellant to file a brief in this appeal on or before July
13, 2016. If appellant fails to file her brief as ordered, we will decide this appeal
upon the record before the court. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim.
App. 1994) (affirming conviction on record alone where appellant failed to file a pro
se brief after being properly admonished); Coleman v. State, 774 S.W.2d 736, 738–
39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that former rule
74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered without briefs “as
justice may require” when a pro se appellant has not complied with the rules of
appellate procedure).



                                   PER CURIAM